Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Phillips, III (US 20060064275).
Re’ Claim 1. Phillips discloses an adjustment tool for adjusting a maneuvering mechanism of a retractable main landing gear of an aircraft (para 20), the landing gear having a plurality of wheels (36), wherein the tool comprises:
a telemeter (ring laser gyro),
a locking system (disclosed in Para 51) for locking the telemeter on the external face of one of said plurality of wheels, and
a wireless communication unit (Para 13) connected to the telemeter and allowing, when the tool is being used, a connection of the telemeter with a control device (CPU 56) provided with a display screen (monitor 60),
the locking system (mounting bars to hook onto bead of wheel) Para 51, for locking the telemeter comprising: a shoe (on which the bars would be mounted), an attachment system(mounting bars) that is secured to the shoe so as to, when it is locked, fasten the shoe to a hub of the wheel, wherein the shoe is shaped as a hollow cylinder (shown in the figure to be cylindrically shaped) with an inner diameter that is slightly larger than an outer diameter of the hub of the wheel (inherent to hook onto the bead of the wheel) , the shoe comprising an open face so that the shoe can cover the hub (fig. 1), the attachment system being arranged at the open face of the shoe, the telemeter and the communication unit being incorporated in a chassis (Shown in Fig. 1 and 2 - 12), the chassis having a cylindrical shape (Best understood from the figures 2).
Assuming arguendo that the applicant does not agree that the element 12 is not cylindrical. It would have been an obvious matter of design choice to make the different portions of the mounting system of whatever form or shape was desired or expedient in this case cylindrical. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In this case it would be obvious as the mount would need to be circular to create a hosing from the mounting system of a similar shape. 

	
	Allowable Subject Matter
Claim 2 is allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination does not teach a proximity sensor mounted and used in the manner claimed on an aircraft main landing gear. It would not be obvious from the prior art to place the sensor and use in the method claimed. The closest prior art teaches proximity sensors on the strut or bay but is silent to the method claimed and the wheel mounted cylindrical shoe.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642